          Case 1:19-cr-00781-PKC Document 9 Filed 11/14/19 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    November 14, 2019

BY ECF
The Honorable P. Kevin Castel
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York, 10007


   Re:     United States v. Terry Former et al., No. 19 Cr. 781 (PKC)


Dear Judge Castel:

        As the Court is aware, on October 31, 2019, the Grand Jury issued the above referenced
Indictment, and the Court initially set an arraignment and initial conference for Friday, November
15, 2019, at 2:30 p.m. As communicated to Your Honor’s deputy clerk, the defendants are
traveling from Texas, and were unable to secure reasonable travel arrangements by that date.
Accordingly, we respectfully request that the Court reschedule the arraignment and initial
conference for December 13, at 11:30 a.m. Undersigned counsel has communicated this date and
time to the counsel who were appointed to represent two of the defendants at presentment in Texas,
and to the third defendant’s pre-trial officer, who advised that he informed the defendant.

       In addition, the Government further requests that the Court exclude time between today
and the date the Court schedules the arraignment, pursuant to 18 U.S.C. § 3161(h)(7). The
Government submits that the ends of justice served by the exclusion outweigh the best interest of
the public and the defendant in a speedy trial, as that time will permit the Government to collect
and prepare discovery for production.

                                             Respectfully submitted,

                                             GEOFFREY S. BERMAN
                                             United States Attorney



                                         by: _____________________________
                                             Tara M. La Morte
                                             Assistant United States Attorney
                                             (212) 637-1041
               Upon the application of the government, consented to by defense

counsel, the arraignment/conference previously scheduled for November 15, 2019 is

adjourned to December 13, 2019 at 2:30 p.m. in Courtroom 11D. I find that the ends

of justice will be served by granting a continuance and that taking such action

outweighs the best interest of the public and the defendant in a speedy trial. The

reasons for this finding are that the grant of the continuance is needed to permit the

government to collect and prepare discovery for production. Accordingly, the time

between today and December 13, 2019 is excluded.

               SO ORDERED.




Dated: New York, New York
       November 14, 2019
